DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filled on 9/24/2020 have been entered and the action follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US Pub. 2020/0389582) in view of Selected LED flicker detection and mitigation algorithm for non-HDR video sequences, by Behmann et al. 
With respect to claim 1, Herman discloses 

obtaining an event stream from an event-based vision sensor configured to capture a target object to which light-emitting devices flickering at a first frequency are attached (see figure 2, 202, 204 capture image of traffic signal); 
obtaining a polarity change period of at least one pixel based on the event stream (see figure 2, LED pulse); 
generating an image frame sequence using at least one target pixel having a polarity change period corresponding to the first frequency, from among the at least one pixel, (see figure 2, the frames N and N+1, sequence of images with the frequency showing LED pulse); 
[extracting a feature sequence including feature vectors corresponding to the at least one target pixel, from the image frame sequence]; and 
estimating a pose sequence of the target object by applying [the feature sequence] to a deep neural network (DNN) model, (see paragraph 0032 and 0078-0079 for the use trained networks to get to the pose of the traffic lights), as claimed.
However, Herman fails to explicitly disclose extracting a feature sequence including feature vectors corresponding to the at least one target pixel, from the image frame sequence, as claimed.  
Behmann in the same field of art teaches extracting a feature sequence including feature vectors corresponding to the at least one target pixel, from the image frame sequence, (see section III Flicker detection right hand side description of figure 2, motion estimation algorithm, for each pixel) as claimed.  


With respect to claim 2, combination of Herman and Behmann further discloses wherein the event stream comprises any one or any combination of: 
a timestamp indicating a time at which an event corresponding to the flickering is captured;
position coordinates of a pixel corresponding to the event; and 
a polarity corresponding to the event, (see Herman figure 3A time series “time stamp”), as claimed. 

With respect to claim 3, combination of Herman and Behmann further discloses wherein the event stream comprises at least one of: 
a first event that occurs in synchronization with the first frequency; or a second event that occurs without synchronization with the first frequency, (see Herman figure 2 LED pulse “first frequency” and the capture images), as claimed.

With respect to claim 4, combination of Herman and Behmann further discloses wherein the generating of the image frame comprises determining a pixel at a position to be the at least one target pixel, based on whether the polarity change period obtained from the pixel at the position, among the at least one pixel, has a periodicity in relation to the first frequency, (see Behmann section III Flicker detection right hand column five pixel candidates are selected) as claimed.

With respect to claim 5, combination of Herman and Behmann further discloses wherein the determining of the at least one target pixel comprises determining the at least one target pixel based on a difference between the first frequency and a second frequency corresponding to the polarity change period at the pixel at the position being within a threshold range, (see Behmann section III Flicker detection, right hand column higher than a predefined flicker detection threshold the pixel classified as LED flicker), as claimed.  

With respect to claim 6, combination of Herman and Behmann further discloses wherein the determining of the at least one target pixel comprises determining the at least one target pixel based on a deviation between lengths of polarity change periods consecutively sensed from the pixel at the position, among the at least one pixel, (see Behmann section III Flicker detection, right hand column, LED flicker may result in high amplitude differences, absolute differences between the motion compensated pixels from ;the current to the next frame) as claimed.

With respect to claim 7, combination of Herman and Behmann further discloses wherein the determining of the at least one target pixel comprises:
determining the pixel at the position to be the at least one target pixel, in response to the deviation being less than a threshold; and
determining the pixel at the position to be a background pixel, in response to the deviation being greater than or equal to the threshold, (see Behmann section III Flicker detection, right hand column higher than a predefined flicker detection threshold the pixel classified as LED flicker), as claimed.  

With respect to claim 8, combination of Herman and Behmann further discloses wherein the generating of the image frame sequence comprises generating the image frame sequence by synthesizing an image frame including the at least one target pixel. 

With respect to claim 12, combination of Herman and Behmann further discloses A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the pose estimation method of claim 1, (see Herman figure 7 and paragraph 0089), as claimed.

Claims 13-17 are rejected for the same reasons as set forth in the rejection of claims 1, 2, 4-6, because claims 13-17 are claiming subject matter of similar scope as claimed in claims 1, 2, 4-6 respectively.  

With respect to claim 20, combination of Herman and Behmann further discloses wherein the pose estimation apparatus comprises any one or any combination of a head-up display (HUD) device, a three-dimensional digital information display (3D DID), a 3D mobile device, a virtual reality handle controller, and a smart vehicle, (see Herman figure 7, numerical 740 a smart vehicle), as claimed. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herman (US Pub. 2020/0389582) in view of Selected LED flicker detection and mitigation algorithm for non-HDR video sequences, by Behmann et al. as applied to claim 1 above, and further in view of A monocular pose estimation system based on infrared LEDs, by Faessler et al.
With respect to claim 11, combination of Herman and Behmann discloses all the limitations as disclose in claim 1 above.  However, they fail to explicitly disclose wherein the DNN model comprises a regression layer configured to estimate 6 degrees of freedom (6-DoF) of the target object corresponding to the pose sequence estimated based on the feature sequence, as claimed.
Faessler in the same field of art teaches a precise estimate of 6 DOF pose (see section A. Motivation, the right hand column) “DNN model comprises a regression layer configured to estimate 6 degrees of freedom (6-DoF) of the target object corresponding to the pose sequence estimated based on the feature sequence”, as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of detecting a pose using image analysis.  The teaching of Faessler of getting 6 DOF estimate on the pose can be incorporated in to the Herman and Behmann system in order to yield a precise system (see Faessler section A) for motivation.  

Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663